Citation Nr: 0837955	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure.

2.  Entitlement to service connection for stomach ulcer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to June 1968.  Service in the Republic of 
Vietnam is indicated by the record.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas which denied the veteran's claims of entitlement to 
service connection.  

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

Issue not on appeal

The June 2004 rating decision also denied the issues of 
service connection for post-traumatic stress disorder (PTSD), 
weight loss, eye problems, hair loss and upper and lower 
extremity masses.  The veteran did not express disagreement 
with the RO's decision as to those issues.  Those issues are 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [the request for appellate review 
is completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].

At the August 2008 Board hearing, the veteran again raised 
the issue of his entitlement to service connection for PTSD.  
He indicated that he intended to file another claim of 
entitlement to service connection for PTSD with the RO.  
Because this claim to reopen has not yet been addressed by 
the RO, the Board is without authority to consider it.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
refers the issue of entitlement to service connection for 
PTSD to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's porphyria cutanea tarda is 
related to herbicide exposure. 

2.  The competent medical evidence of record does not 
indicate that the veteran is currently diagnosed with stomach 
ulcers.

3.  The competent medical evidence of record does not 
indicate that the veteran is currently diagnosed with 
depression.


CONCLUSIONS OF LAW

1.   The statutory presumption of a nexus between in-service 
exposure to herbicides and the veteran's porphyria cutanea 
tarda has been rebutted by competent medical evidence to the 
contrary.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307(d), 3.309(e) (2007).

2.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1110, 1113, 1116 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2007).

3.  Entitlement to service connection for stomach ulcers, to 
include as due to herbicide exposure, is not warranted. 38 
U.S.C.A. §§ 1110, 1116 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.309 (2007).

4.  Entitlement to service connection for depression is not 
warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
porphyria cutanea tarda as well as stomach ulcers, both of 
which he claims are a result of herbicide exposure in 
military service.  He is also seeking entitlement to service 
connection for depression, which he contends is due to 
emotional trauma brought on by in-service events.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated July 2003, including what the evidence must show to 
establish service connection for herbicide exposure.  Another 
VCAA letter was sent to the veteran in March 2006.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2003 VCAA letter.  Specifically, the letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military 
and VA medical centers.  The veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make decisions on his claims.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.

The July 2003 letter emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the evidence declines to give us the records or asks for a 
fee to provide it, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].

The march 2006 VCAA letter informed he veteran as follows:  
"If you have any information or evidence that you have not 
told us about . . . please tell us or give us that evidence 
now."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b).  
[The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

The veteran was provided specific Dingess notice in the 
letter from the RO dated March 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance, and time lost due to service-connected 
disabilities as well as statements from people who have 
witnessed how the veteran has been affected by disability 
symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the 
RO's, and the Board's denial of these claims.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The evidence of 
record includes the veteran's service medical records, 
service personnel records, the veteran's statements, and VA 
treatment records.  The veteran was also afforded a VA skin 
examination.  

The Board recognizes that the veteran was not afforded a VA 
examination as to his claim of entitlement to service 
connection for stomach ulcers or depression.  In that regard, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case."

Medical examinations are unnecessary as to the issues of 
entitlement to service connection for stomach ulcers or 
depression.  The veteran's VA treatment records do not 
document diagnoses of stomach ulcers or depression, and no 
such diagnoses were indicated in the veteran's service 
treatment records.  Under such circumstances, an examination 
is not required for either claim.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no evidence of current diagnoses as to 
these two claimed disabilities.

Additionally, the record indicates that the veteran is 
receiving Social Security (SSA) disability benefits.  
However, neither the veteran or his representative have 
contended that the veteran was awarded SSA benefits based on 
his skin condition, claimed stomach ulcers, or claimed 
depression, the disabilities at issue in this case.  Nor has 
the representative suggested that a remand for SSA records 
would be appropriate in this case.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").  There is no 
indication that the SSA records would be relevant to these 
claims.  That is, there is no suggestion that the SSA records 
would refer to evidence of medical nexus between the 
veteran's currently diagnosed porphyria cutanea tarda and his 
military service; nor has there been a suggestion that the 
SSA records would document diagnoses of stomach ulcers or 
depression.  

In short, in the absence of any evidence to the contrary, the 
Board finds that remanding the case to obtain SSA records 
would serve no useful purpose.  As the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).   

In sum, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  Further, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  For porphyria cutanea tarda, 
service connection will be presumed if the disease becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2007).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2007).

Analysis

The veteran is seeking service connection for a skin 
condition; specifically, porphyria cutanea tarda.  He 
essentially contends that this condition is related to 
herbicide exposure while in military service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with porphyria 
cutanea tarda.  VA treatment records document an initial 
diagnosis of porphyria cutanea tarda in April 2003.  This 
diagnosis was confirmed by the VA examiner in a March 2004 
addendum to the November 2003 VA examination.  Hickson 
element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, there is no medical or other evidence of 
porphyria cutanea tarda in service.  Specifically, the 
veteran's service treatment records are absent diagnosis of 
or treatment for porphyria cutanea tarda.  The June 1968 
separation examination did not document any such diagnosis or 
skin abnormality.  Further, as indicated above, the first 
diagnosis of porphyria cutanea tarda was recorded in April 
2003.  See a VA treatment note dated April 2003.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

Turning to crucial Hickson element (3), as discussed in the 
law and regulations section above, with respect to nexus, the 
herbicide regulations provide that porphyria cutanea tarda 
can be attributable to Agent Orange exposure even though 
there is no record of such disease during service.  See 38 
C.F.R. § 3.309(e) (2007). There are two provisos, however: 
the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the 
rebuttable presumption provisions 38 C.F.R. § 3.307(d) must 
be satisfied.  In this case, neither proviso is met.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide in the alternative].  

Pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii), if the porphyria 
cutanea tarda manifested [to a degree of 10 percent or more] 
within a year after the last date on which the veteran was 
exposed to the herbicide, the skin condition will be presumed 
to be service connected.  Crucially, as noted above, there is 
no medical record of a porphyria cutanea tarda diagnosis 
until April 2003, well after the one-year presumptive period 
from the last date on which the veteran was exposed to an 
herbicide agent during active military service.  Therefore, 
the nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable to this claim.

Moreover, 38 C.F.R. §§ 3.309(e) and 3.307(d) combine to make 
the presumption of nexus a rebuttable one.  As to this claim, 
the competent medical evidence of record serves to rebut any 
potential nexus between the veteran's porphyria cutanea tarda 
and his in-service exposure to Agent Orange.

The only competent medical evidence of record pertaining to 
the question of medical nexus between the veteran's porphyria 
cutanea tarda and Agent Orange exposure is the opinion of the 
November 2003 VA examiner, which is not favorable to the 
veteran's claim.  The VA examiner conducted a thorough 
examination of the veteran and reviewed his VA treatment 
records.  He noted the veteran's statement that "about one 
and a half years ago he developed a severe itchy rash all 
over his body accompanied with blisters...He consulted a 
Dermatologist approximately six months ago and was diagnosed 
with porphyria cutanea tarda."  The VA examiner opined, in 
essence, that it was unlikely that the porphyria cutanea 
tarda was due to presumed exposure to herbicides "since he 
was in Vietnam in 1967-1968 and did not develop the lesions 
until 1 1/2 years ago which would have been in 2002."  

The examiner's opinion appears consistent with the other 
competent medical evidence of record.  Specifically, there is 
no medical evidence indicating that the veteran complained of 
or was treated for porphyria cutanea tarda until 2003, a 
period of over three decades after his 1968 discharge from 
military service.  Moreover, the veteran has repeatedly 
asserted that he did not seek treatment for the porphyria 
cutanea tarda until approximately 2002.  See August 2008 
Board hearing transcript, pg. 4.  

Neither the veteran nor his representative has produced a 
medical opinion to contradict the conclusions of the November 
2003 VA examiner.  To the extent that the veteran and his 
representative are now claiming that the veteran's porphyria 
cutanea tarda is related to herbicide exposure, or any other 
aspect of his military service, it is now well-established 
that laypersons without medical training, such as the veteran 
and his representative, are not competent to comment on 
medical maters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1) (2007).  

Thus, the November 2003 VA examiner's opinion stands 
unchallenged as competent medical evidence which serves to 
rebut the nexus presumption contained in 38 C.F.R. 
§ 3.309(e).  Accordingly, the Board finds that a medical 
nexus has not been established between the veteran's presumed 
herbicide exposure and his porphyria cutanea tarda.  The only 
medical opinion of record, the report of the November 2003 VA 
examiner, discounted any such relationship.

With respect to Combee considerations, the Board has reviewed 
the medical evidence and finds that no evidence supports a 
conclusion that the veteran's porphyria cutanea tarda is 
related to his active duty military service.  The veteran has 
not presented or identified any such evidence.  Indeed, it 
does not appear that the veteran is in fact contending that 
any other aspect of his military service aside form his 
presumed exposure to herbicides is responsible for his 
currently diagnosed skin condition.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for porphyria 
cutanea tarda, to include as due to Agent Orange exposure.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for stomach ulcers, to 
include as due to herbicide exposure.

The law and regulations generally pertaining to service 
connection and Agent Orange have been set forth above and 
will not be repeated here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

Initial comment

The Board initially observes that the veteran has limited his 
appeal to the issue of his entitlement to service connection 
for stomach ulcers.  See the veteran's June 2003 claim; the 
June 2005 notice of disagreement; and the February 2006 
substantive appeal [VA Form 9].  Although the veteran's 
medical history indicates that he is diagnosed with 
gastrointestinal esophageal reflux disease (GERD), there is 
no statement or other indication from the veteran which 
contends that he is entitled to service connection for GERD.  
As indicated, the veteran has repeatedly asserted his 
specific entitlement to service connection for stomach 
ulcers.  Thus, the Board will limit its analysis accordingly.

Discussion

The veteran is seeking entitlement to service connection for 
stomach ulcers, which he claims are due to Agent Orange 
exposure in military service.  

With respect to Hickson element (1), the competent medical 
evidence of record is absent any indication of a stomach 
ulcer diagnosis.  Indeed, VA treatment records are 
pertinently negative of any such diagnosis and the veteran 
has not offered any other medical evidence to demonstrate a 
stomach ulcer diagnosis.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

To the extent that the veteran and his representative contend 
that the veteran has stomach ulcers, it is now well-
established that as lay persons without medical training, 
such as the veteran and his representative, they are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu, supra [lay persons without medical training are 
not competent to comment on medical matters such as diagnosis 
and etiology]; see also 38 C.F.R. § 3.159(a)(1) (2007) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, these statements, offered in support of the 
veteran's claim, are not competent medical evidence and do 
not serve to establish a current diagnosis of stomach ulcers.

The Board does not have any reason to doubt that the veteran 
may experience stomach pain and discomfort.  However, 
symptoms such as pain alone are not sufficient to establish 
the existence of a disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

Because the competent medical evidence of record does not 
substantiate a diagnosis of stomach ulcers, the first Hickson 
element is not met, and service connection is not warranted 
on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. 
Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for stomach ulcers, to include as due to herbicide 
exposure.  
The benefit sought on appeal is accordingly denied.


3.  Entitlement to service connection for depression.

Analysis

The veteran is seeking entitlement to service connection for 
depression, which he asserts is as a result of his 
experiences while in Vietnam  

With respect to Hickson element (1), the competent medical 
evidence is absent any current diagnosis of depression.  In 
fact, VA treatment records documented the veteran's mental 
state as normal in depression screenings dated January 2004, 
March 2004, July 2004, and June 2005.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau, supra.  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  See Chelte, supra.

The Board recognizes that VA treatment records documented the 
veteran's report of a "history of depression."  See a VA 
treatment record dated March 2004.  However, the veteran's 
self report is not competent medical evidence of a diagnosis 
of depression.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [noting that the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  

Thus, there is no medical evidence of a diagnosis of 
depression.   Even if there had in fact been a diagnosis of 
depression in the remote past, such would not be sufficient 
to establish Hickson element (1).  See Sanchez-Benitez v. 
West, supra [service connection may not be granted for a 
diagnosis of a disability by history]. 

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  
Indeed, the Board notes that the veteran twice refused 
psychiatric assessment and treatment for his mental health 
symptoms.  See VA treatment records dated March 2004 and July 
2005.  See Wood, supra "[[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  

To the extent that the veteran and his representative contend 
that the veteran has depression, it is now well-established 
that lay persons without medical training are not competent 
to comment on medical matters such as diagnosis.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) (2007).  As 
such, the statements of the veteran and his representative 
offered in support of the claim do not constitute competent 
medical evidence and therefore do not establish a current 
diagnosis of depression.

Because the competent medical evidence of record does not 
substantiate a current diagnosis of depression, the first 
Hickson element, and service connection is not warranted on 
that basis.  See Degmetich, supra; see also Gilpin, supra 
[service connection cannot be granted if the claimed 
disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for depression.  The benefit sought on appeal is 
accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure, is denied.

Entitlement to service connection for stomach ulcers, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for depression is denied.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


